                                                         I usoc s-;NY                           i:
                                                                                                I,

                                                           DOCUMENT               IiF
UNITED STATES DISTRICT COURT                               ELECTRO NI CALLY FILED 'i
SOUTHERN DISTRICT OF NEW YORK
 DOINA ROSU ALMAZON,
                Plaintiff,
                                                           DOC#:
                                                           DATE FILED:
                                                                        .
                                                                          J

                                                      19-CV-4871 (VEC) (BCM)
                                                                            1

                                                                            [/J    rw
        -against-                                     ORDER
 JPMORGAN CHASE BANK, NATIONAL
 ASSOCIATION,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

       Since briefing was completed on defendant's motion to dismiss (Dkt. No 7), there have

been additional proceedings in state court. No later than February 5, 2020, defendant shall update

the record in this action by filing on ECF properly authenticated copies of all papers submitted to

or issued by the state court in the foreclosure action, Index No . 00585/2013 (including any

appeals) , since October 1, 2019, without comment or argument.

       The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff.

Dated : New York, New York
        January 31 , 2020

                                                      SO ORDERED.




                                                      United States Magistrate Judge
